DETAILED ACTION
Acknowledgements
In the reply filed October 3, 2022, the applicant withdrew claims 10, 11, and 41-66.
Currently claims 1-9 and 12-40 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12-19, 23-28, 32, and 36-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oehring (U.S. Pub. No. 2020/0109616).
Regarding Claim 1, Oehring discloses an integrated fracking system comprising: a substructure assembly including one or more frame rails (Oehring: Paragraph [0069]: twin beam); 
A pump subsystem including a frac pump (Oehring: 404) and a motor (Oehring: 412), the pump subsystem coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) of the substructure assembly; 
A variable frequency drive (VFD (Oehring: 418)) coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) of the substructure assembly; 
A transformer (Oehring: 424) coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) of the substructure assembly; and a cooling subsystem coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) of the substructure assembly.
Regarding Claim 2, Oehring discloses the integrated fracking system of claim 1, wherein the substructure assembly is part of a truck, trailer (Oehring: 402), or skid.
Regarding Claim 3, Oehring discloses the integrated fracking system of claim 1, wherein the substructure assembly comprises wheels (Oehring: Figure 5: below 404).
Regarding Claim 4, Oehring discloses the integrated fracking system of claim 1, wherein the substructure assembly further comprises a coupler (Oehring: Paragraph [0069]: coupling), the coupler (Oehring: Paragraph [0069]: coupling) adapted to couple the substructure assembly to a truck.
Regarding Claim 6, Oehring discloses the integrated fracking system of claim 1, further comprising a cable tray (Oehring: 1302), the cable tray (Oehring: 1302) coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) of the substructure assembly, the cable tray (Oehring: 1302) supporting one or more cables therein, the one or more cables operatively coupled to at least one of the VFD (Oehring: 418), transformer (Oehring: 424), or pump subsystem (Oehring: Paragraph [0075]).
Regarding Claim 7, Oehring discloses the integrated fracking system of claim 6, further comprising a primary input cable (Oehring: Figure 7: one of 702, Paragraph [0086]), the primary input cable extending at least partially between a front end of the cable tray (Oehring: 1302) or a rear end of the cable tray (Oehring: 1302) and the transformer (Oehring: 424), the primary input cable operatively coupled to the transformer (Oehring: 424).
Regarding Claim 8, Oehring discloses the integrated fracking system of claim 7, wherein the primary input cable comprises a front power receptacle, a rear power receptacle, or a front power receptacle and a rear power receptacle (Oehring: beginning  or end of a cable 702).
Regarding Claim 9, Oehring discloses the integrated fracking system of claim 1, further comprising a cable tray (Oehring: 1302), the cable tray (Oehring: 1302) coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) of the substructure assembly, the cable tray (Oehring: 1302) extending between the VFD (Oehring: 418) and the pump subsystem (Oehring: Figure 7: 702 resting in cable tray, Paragraph [0086]).
Regarding Claim 12, Oehring discloses the integrated fracking system of claim 1, further comprising a slide-out platform subsystem (Oehring: 700), the slide-out platform subsystem (Oehring: 700) including a movable platform, the movable platform slidingly coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) by one or more slide rails (Oehring: 1700).
Regarding Claim 13, Oehring discloses the integrated fracking system of claim 12, wherein the movable platform is movable between a retracted position and an extended position by an actuator (Oehring: Paragraph [0102] - [0105]).
Regarding Claim 14, Oehring discloses the integrated fracking system of claim 13, wherein the actuator (Oehring: Paragraph [0102] - [0105]) is a screw drive, chain drive, worm drive, or a linear actuator (Oehring: Paragraph [0102] - [0105]).
Regarding Claim 15, Oehring discloses the integrated fracking system of claim 13, wherein the actuator (Oehring: Paragraph [0102] - [0105]) is electrically powered.
Regarding Claim 16, Oehring discloses the integrated fracking system of claim 12, wherein the movable platform includes one or more safety railings (Oehring: 1406).
Regarding Claim 17, Oehring discloses the integrated fracking system of claim 12, wherein the movable platform includes a ladder assembly, the ladder assembly comprising a ladder (Oehring: 1402) and handrails (Oehring: 1500), the handrails (Oehring: 1500) rigidly coupled to a floor of the movable platform, the ladder (Oehring: 1402) movable between a lowered position and a raised position.
Regarding Claim 18, Oehring discloses the integrated fracking system of claim 17, wherein the ladder (Oehring: 1402) is slidingly coupled to the handrails (Oehring: 1500)(Oehring: Paragraph [0100]: sliding within channels 1502).
Regarding Claim 19, Oehring discloses the integrated fracking system of claim 17, wherein the ladder (Oehring: 1402) is pivotably coupled to the floor or the handrails (Oehring: 1500)(Oehring: Paragraph [0094]: ladder folds).
Regarding Claim 23, Oehring discloses the integrated fracking system of claim 17, further comprising a safety gate (Oehring: 1504), the safety gate (Oehring: 1504) pivotably coupled to the movable platform, the safety gate (Oehring: 1504) positioned to extend across the opening between the handrails (Oehring: 1500).
Regarding Claim 24, Oehring discloses the integrated fracking system of claim 12, wherein the movable platform is positioned adjacent to the pump subsystem (Oehring: Paragraph [0097]).
Regarding Claim 25, Oehring discloses the integrated fracking system of claim 1, wherein the VFD (Oehring: 418) is coupled to the frame rails (Oehring: Paragraph [0069]: twin beam) through a VFD (Oehring: 418) platform.
Regarding Claim 26, Oehring discloses the integrated fracking system of claim 25, further comprising a ladder assembly, the ladder assembly comprising a ladder (Oehring: 1402) and handrails (Oehring: 1500), the handrails (Oehring: 1500) rigidly coupled to the VFD (Oehring: 418) platform, the ladder (Oehring: 1402) movable between a lowered position and a raised position, wherein the ladder (Oehring: 1402) is at an angle when in the lowered position.
Regarding Claim 27, Oehring discloses the integrated fracking system of claim 26, wherein the ladder (Oehring: 1402) is slidingly coupled to the handrails (Oehring: 1500).
Regarding Claim 28, Oehring discloses the integrated fracking system of claim 26, wherein the ladder (Oehring: 1402) is pivotably coupled to the floor or the handrails (Oehring: 1500)(Oehring: Paragraph [0094]: ladder folds).
Regarding Claim 32, Oehring discloses the integrated fracking system of claim 25, further comprising an environmental shelter (Oehring: 422) coupled to the VFD (Oehring: 418) platform, the environmental shelter (Oehring: 422) including a canopy.
Regarding Claim 36, Oehring discloses the integrated fracking system of claim 25, wherein the VFD (Oehring: 418) is positioned within a VFD enclosure (Oehring: Paragraph [0077]), wherein the VFD enclosure (Oehring: Paragraph [0077]) is coupled to the VFD (Oehring: 418) platform by one or more vibration isolation mounts (Oehring: Paragraph [0068]: mounting systems reduce excessive vibrations).

    PNG
    media_image1.png
    239
    286
    media_image1.png
    Greyscale
Regarding Claim 37, Oehring discloses the integrated fracking system of claim 36, wherein the VFD enclosure (Oehring: Paragraph [0077]) includes one or more openings adapted to receive electrical power cables.
[AltContent: arrow]Regarding Claim 38, Oehring discloses the integrated fracking system of claim 37, wherein each opening includes a bellows assembly (Oehring: Paragraph [0077]: heat exchangers, Figure 4: connection between 418 and 424) .
Regarding Claim 39, Oehring discloses the integrated fracking system of claim 36, wherein the VFD enclosure (Oehring: Paragraph [0077]) further comprises one or more power connections.
Regarding Claim 40, Oehring discloses the integrated fracking system of claim 25, further comprising a unit control system, the unit control system coupled to the VFD platform (Oehring: Paragraph [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Markham (U.S. Pub. No. 2020/0325760).
Regarding Claim 5, Oehring discloses the integrated fracking system of claim 1, including landing legs (Oehring: Paragraph [0069]) but does not disclose wherein the substructure assembly further comprises a leveling system, the leveling system including at least one leg, the leg being extendable and retractable such that substructure assembly may be leveled.
Markham discloses a substructure assembly further comprises a leveling system, the leveling system including at least one leg, the leg being extendable and retractable such that substructure assembly may be leveled (Markham: Paragraph [0021] – [0023]).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the hydraulic leg of Markham in the invention of Oehring since Oehring teaches that it is well known in the art to use a landing leg but leaves the reader to guess what form the leg may take, thus leading the reader to look elsewhere for a particular arrangement of landing leg typically used on a fracturing trailer known by those of ordinary skill in the art. The invention of Markham, describing such a landing leg, would therefore have been obvious to use in combination. 

Claims 20-22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Stewart (U.S. Patent No. 8,607,930).
Regarding Claim 20, Oehring discloses the integrated fracking system of claim 17, but does not disclose wherein the handrails (Oehring: 1500) further comprise a retaining mechanism.
Stewart discloses a ladder for a trailer with handrails further comprising a retaining mechanism (Stewart: 145).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the ladder of Stewart in the invention of Oehring since Oehring teaches that it is well known in the art to use a sliding/folding ladder but leaves the reader to guess what form the ladder may take or how it may be secured for transport, thus leading the reader to look elsewhere for a particular arrangement of ladder typically used on a trailer known by those of ordinary skill in the art. The invention of Stewart, describing such a ladder, would therefore have been obvious to use in combination.
Regarding Claim 21, Oehring and Stewart render obvious the integrated fracking system of claim 20, wherein the retaining mechanism (Stewart: 145) comprises a shaft, the shaft extending through a hole formed in the handrails (Oehring: 1500) and the ladder (Oehring: 1402) when in the locked position.
Regarding Claim 22, Oehring and Stewart render obvious the integrated fracking system of claim 21, wherein the shaft is a bolt.
Regarding Claim 29, Oehring discloses the integrated fracking system of claim 26, but does not disclose wherein the handrails (Oehring: 1500) further comprise a retaining mechanism.
Stewart discloses a ladder for a trailer with handrails further comprising a retaining mechanism (Stewart: 145).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the ladder of Stewart in the invention of Oehring since Oehring teaches that it is well known in the art to use a sliding/folding ladder but leaves the reader to guess what form the ladder may take or how it may be secured for transport, thus leading the reader to look elsewhere for a particular arrangement of ladder typically used on a trailer known by those of ordinary skill in the art. The invention of Stewart, describing such a ladder, would therefore have been obvious to use in combination.
Regarding Claim 30, Oehring and Stewart render obvious the integrated fracking system of claim 29, wherein the retaining mechanism comprises a shaft, the shaft extending through a hole formed in the handrails (Oehring: 1500) and the ladder (Oehring: 1402) when in the locked position.
Regarding Claim 31, Oehring and Stewart render obvious the integrated fracking system of claim 30, wherein the shaft is a bolt.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring in view of Ryan (U.S. Pub. No. 2015/0104287).
Regarding Claim 33, Oehring discloses the integrated fracking system of claim 32, but does not disclose wherein the canopy is removable from the environmental shelter (Oehring: 422).
Ryan discloses a canopy/covering of a trailer that includes multiple removable sections (Ryan 331). 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the removable nature of the trailer component coverings of Ryan in the canopy of the invention of Oehring in order to provide the well-known utility of operative accessibility to components contained within the shelters while the panels are removed and also shielding the components within from the elements when the coverings are in place. 
Regarding Claim 34, Oehring and Ryan render obvious the integrated fracking system of claim 32, wherein the canopy comprises two or more canopy sections, each canopy section independently removable from the environmental shelter (Oehring: 422).
Regarding Claim 35, Oehring and Ryan render obvious the integrated fracking system of claim 34, wherein a first canopy section covers the VFD (Oehring: 418) and a second canopy section covers the VFD (Oehring: 418) platform adjacent to the VFD (Oehring: 418).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679